Case 2:19-cv-00209-JRG Document 307 Filed 04/13/21 Page 1 of 2 PageID #: 17740




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 THE HILLMAN GROUP, INC.,                        §
                                                 §
                Plaintiff,                       §
                                                 §
 v.                                              §   CIVIL ACTION NOS. 2:19-CV-00209-JRG
                                                 §                     2:20-CV-00070-JRG
 KEYME, LLC,                                     §
                                                 §
                Defendant.                       §

                                    FINAL JUDGMENT

       A jury trial commenced in the above-captioned consolidated cases on April 5, 2021, and

on April 12, 2021, the jury reached and returned its unanimous verdict finding that Defendant

KeyMe, LLC (“KeyMe”) did not infringe any of Claims 70 and 71 of U.S. Patent No. 8,979,446,

Claims 9, 10, and 15 of U.S. Patent No. 9,914,179, Claim 7 of U.S. Patent No. 10,400,474, Claims

1, 9, 10, and 12 of U.S. Patent No. 10,577,830, Claims 1, 8, 15, and 17 of U.S. Patent No.

10,628,813, and Claims 1, 5, 6, and 8 of U.S. Patent No. 10,737,336 (collectively, the “Asserted

Claims”); that Claim 15 of U.S. Patent No. 9,914,179, Claims 1, 9, 10, and 12 of U.S. Patent No.

10,577,830, and Claims 1, 5, 6, and 8 of U.S. Patent No. 10,737,336 are invalid; and that Claims

9 and 10 of U.S. Patent No. 9,914,179 and Claim 7 of the U.S. Patent No. 10,400,474 are not

invalid. (Dkt. No. 294).

       Pursuant to Rule 58 of the Federal Rules of Civil Procedure, and in accordance with the

jury’s unanimous verdict and the entirety of the record, the Court hereby ORDERS and ENTERS

JUDGMENT as follows:
Case 2:19-cv-00209-JRG Document 307 Filed 04/13/21 Page 2 of 2 PageID #: 17741




        1.     KeyMe did not infringe any of the Asserted Claims;

        2.     Claims 9 and 10 of U.S. Patent No. 9,914,179 are not invalid;

        3.     Claim 15 of U.S. Patent No. 9,914,179 is invalid;

        4.     Claim 7 of U.S. Patent No. 10,400,474 is not invalid;

        5.     Claims 1, 9, 10, and 12 of U.S. Patent No. 10,577,830 are invalid;

        6.     Claims 1, 5, 6, and 8 of U.S. Patent No. 10,737,336 are invalid;

        7.     Pursuant to Federal Rule of Civil Procedure 54(d), Local Rule CV-54, and

               28 U.S.C. § 1920, Defendant KeyMe is the prevailing party in these consolidated

               cases and shall recover its costs from Plaintiff The Hillman Group, Inc.; and
    .
        8.     All other requests for relief now pending and requested by either party but not

               specifically addressed herein are DENIED.

        All other requests for relief regarding the above-captioned cases, including but not limited

to Motions pursuant to 35 U.S.C. § 285, shall be filed in the Lead Case, Civil Action

No. 2:19-cv-209-JRG, within 28 days of this Judgment.

        The Clerk of the Court is directed to CLOSE the above-referenced cases.

        So ORDERED and SIGNED this 13th day of April, 2021.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




                                                 2
